Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species Group 1 (skirts)
Species 1a: one skirt
Species 1b: two skirts

	If species 1a is elected, one of the following sub-species should also be elected:
	Sub-species 1a1: Figure 2a-d
	Sub-species 1a2: Figure 3
 	Sub-species 1a3: Figure 7a-e
	Sub-species 1a4: Figure 8
Sub-species 1a5: Figure 9
	Sub-species 1a6: Figure 11
	Sub-species 1a7: Figure 12
	Sub-species 1a8: Figure 13
	Sub-species 1a9: Figure 14a-c
Sub-species 1a10: Figure 15
Sub-species 1a11: Figure 16a-d
	Sub-species 1a12: Figure 17
Sub-species 1a13: Figure 18
	Sub-species 1a14: Figure 19a-c
Sub-species 1a15: Figure 20
	Sub-species 1a16: Figure 21
Sub-species 1a17: Figure 22
	Sub-species 1a18: Figure 23
Sub-species 1a19: Figure 24
	Sub-species 1a20: Figure 25
Sub-species 1a21: Figure 26
	Sub-species 1a22: Figure 27
Sub-species 1a23: Figure 28a
	Sub-species 1a24: Figure 29
Sub-species 1a25: Figure 33a-c

If sub-species 1a1 is elected, one of the following sub-sub-species should also be elected (circumferential span embodiments arranged at different angles):
	Sub-sub-species1a1a: Figure 2d
	Sub-sub-species1a1b: Figure 2e
	Sub-sub-species1a1c: Figure 2f
Sub-sub-species1a1d: Figure 2g	

If sub-species 1a11 is elected, one of the following sub-sub-species should also be elected (skirt embodiments): 
	Sub-sub-species 1a11a: Figure 16c
	Sub-sub-species 1a11b: Figure 16d

If Sub-species 1a14 is elected, one of the following sub-species should also be elected (perimeter embodiments):
	Sub-sub-species 1a14a: Figure 19a
	Sub-sub-species 1a14b: Figure 19b
Sub-sub-species 1a14c: Figure 19c

If one of the sub-species 1a23 or 1a24 is elected, please also elect one of the following(blocking pocket embodiment):
Sub-sub-species 1a23a: Figure 28b
Sub-sub-species 1a23b: Figure 30
Sub-sub-species 1a23c: Figure 31


	If species 1b is elected, one of the following sub-species should also be elected:
	Sub-species 1b1: Figure 10b
Sub-species 1b2: Figure 10c

Species Group 2 (pulling unit arrangements)
Species 2a: Figure 2b-c
Species 2b: Figure 5a-b
Species 2c: Figure 6
Species 2d: Figures 7c-d
Species 2e: Figure 9 
Species 2f: Figure 10a
Species 2g: Figure 11
Species 2h: Figure 12
Species 2i: Figure 13
Species 2j: Figure 14a 
Species 2k: Figure 15 
Species 2l: Figure 16a-b 
Species 2m: Figure 17
Species 2n: Figure 18
Species 2o: Figures 19a-c 

 The species are independent or distinct because the claims to such species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For example, searching for each and every embodiment among the dozens would require searching for each and every distinct configuration of pulling units, stents, and skirts.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        08/03/21